EXHIBIT Form of the Amendment to Forbearance Agreement dated January 12, AMENDMENT TO FORBEARANCE AGREEMENT This AMENDMENT, dated as of January 12, 2009 (this “Amendment”) by and among Lazy Days’ R.V. Center, Inc., a Florida corporation (the “Issuer”), The Bank of New York, a New York banking corporation as indenture trustee(the “Trustee”), and the Noteholder signatory hereto (the “Noteholder”), a holder of the Issuer’s unsecured 11.75% Senior Notes due May 15, 2012, amends and supplements the Forbearance Agreement originally dated December 12, 2008 (the “Forbearance Agreement”).Capitalized terms used herein have the meanings assigned in the Forbearance Agreement unless otherwise defined herein. W I T N E S S E T
